Case 19-06074-JMM       Doc 67    Filed 02/26/21 Entered 02/26/21 13:24:41      Desc Main
                                 Document      Page 1 of 5




Gery W. Edson
GERY W. EDSON, P.A.
250 South Fifth Street, Suite 820
P. O. Box 448
Boise, Idaho 83702
Phone:(208) 345-8700
Fax: (208) 389-9449
Email: gedson@gedson.com
Idaho Bar No. 2984
Attorney for Defendants Mountain West IRA, Inc.,
f/b/o Chester Pipkin, IRA; and Stock Boise, LLC

                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO

In Re:                                             )   Bankruptcy No. 17-01458-JMM
                                                   )   Chapter 7
SHILOH MANAGEMENT                                  )
SERVICES, INC.                                     )
                               Debtor.             )
_________________________________________ )
                                                   )
J. FORD ELSAESSER, solely in his capacity          )
As Chapter 7 Trustee for the above-referenced      )
bankruptcy estate,                                 )   Adversary No. 19-06074
                                                   )
                               Plaintiff,          )
                                                   )
vs.                                                )
                                                   )
MOUNTAIN WEST IRA, INC., f/b/o CHESTER             )
PIPKIN, IRA, an Idaho corporation; STOCK           )
BOISE, LLC, an Idaho limited liability company;    )
TRIPLE B, LLC, an Idaho limited liability company; )
QUALITY PROPERTIES, LLP, an Idaho limited          )
Liability partnership; DOES 1-5,                   )
                                                   )
                               Defendants          )
__________________________________________ )




JOINT PETITION FOR CERTIFICATION FROM THE DECISION OF THE UNITED STATES BANKRUPTCY
COURT FOR THE DISTRICT OF IDAHO DIRECTLY TO THE NINTH CIRCUIT COURT OF APPEALS
Page 1
Case 19-06074-JMM          Doc 67     Filed 02/26/21 Entered 02/26/21 13:24:41             Desc Main
                                     Document      Page 2 of 5



       JOINT PETITION FOR CERTIFICATION FROM THE DECISION OF
   THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF IDAHO
          DIRECTLY TO THE NINTH CIRCUIT COURT OF APPEALS


          Come now, Defendants Mountain West IRA, Inc., f/b/o Chester Pipkin, IRA; Stock Boise,

LLC; Quality Properties, LLP; and Plaintiff, J. Ford Elsaesser, by and through their attorneys of

record, and request relief pursuant to FRAP 5, 6(c) and 28 USC § 158(d)(2)(A), as follows:

          1.     Appellants and Appellee join in this Petition for the reason that a question presented

on appeal raises serious issues of law regarding Idaho statutes and existing case law; namely,

whether an actual acknowledgement of the document in question must be made before a notary

public can properly certify that the document was acknowledged.

          2.     Leave to appeal in this matter is a requirement under 28 § USC 158(a).

          3.     This certification arises in an appeal and cross appeal from a final Judgment in the

United States Bankruptcy Court for the District of Idaho, which was entered January 15, 2021, a

copy of which is attached hereto.

          4.     An immediate appeal will materially advance the progress of this case, as it has

implication to numerous other cases filed by the bankruptcy trustee from which the appeal has been

taken.     This case is the second in a series of test cases challenging the bankruptcy trustee’s

ability to avoid liens in this manner.

          5.     The Judgment from which these parties appeal mandates a statement of a party

acknowledging an instrument, which is an issue that has not been raised previously in Idaho state

courts.

          6.     The Judgment appealed from involves a matter of utmost public importance as

literally hundreds of recorded instruments; namely, deeds of trusts and mortgages, could be

deemed invalid under the January 15, 2021 ruling.

JOINT PETITION FOR CERTIFICATION FROM THE DECISION OF THE UNITED STATES BANKRUPTCY
COURT FOR THE DISTRICT OF IDAHO DIRECTLY TO THE NINTH CIRCUIT COURT OF APPEALS
Page 2
Case 19-06074-JMM        Doc 67      Filed 02/26/21 Entered 02/26/21 13:24:41           Desc Main
                                    Document      Page 3 of 5



       7.      Each of the parties to this Petition acknowledge that this question is ripe for

determination and would expedite the process of a final decision and significantly save both the

Courts and parties’ time and expense through individual appeals in many cases which are still

pending in the District of Idaho.

       Dated this 26th day of February, 2021.

                                                Attorney for Defendants Mountain West IRA, Inc.,
                                                f/b/o Chester Pipkin, IRA; and Stock Boise, LLC

                                                       GERY W. EDSON, P.A.

                                                    By /s/ Gery W. Edson
                                                       Gery W. Edson

                                                Attorney for Defendant Quality Properties, LLC,

                                                       EVANS KEAN, LLP,

                                                    By /s/ Jed W. Manwaring                        .

                                                      Jed W. Manwaring

                                                Attorney for Plaintiff:

                                                       ANGSTMAN JOHNSON,

                                                    By /s/ Matthew T. Christensen                      .

                                                      Matthew T. Christensen




JOINT PETITION FOR CERTIFICATION FROM THE DECISION OF THE UNITED STATES BANKRUPTCY
COURT FOR THE DISTRICT OF IDAHO DIRECTLY TO THE NINTH CIRCUIT COURT OF APPEALS
Page 3
Case 19-06074-JMM      Doc 46 Filed 01/15/21 Entered 01/15/21 16:29:29        Desc Main
Case 19-06074-JMM      Doc 67 Document      Page
                               Filed 02/26/21    1 of 2 02/26/21 13:24:41
                                               Entered                        Desc Main
                              Document      Page 4 of 5




                      UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF IDAHO




 In Re:                                                 Bankruptcy Case
 Shiloh Management Services, Inc.,                      No. 17-01458-JMM

                              Debtor.



 J. Ford Elsaesser,

                            Plaintiff,

 vs.                                                    Adv. Proceeding
                                                        No. 19-06074-JMM
 Mountain West IRA F/B/O Chester
 Pipkin IRA, Stock Boise, LLP, and
 Quality Properties, LLP,

                            Defendant.


                                         JUDGMENT


       For the reasons set forth in the Court’s Memorandum of Decision filed herein

(“the Decision”), and for other good cause,

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT pursuant

to 11 U.S.C. §§ 544, 550, and 551, the Pipkin Deed of Trust recorded with the Owyhee

County, Idaho recorder on December 30, 2016 as Instrument No. 291613, held by

Mountain West IRA F/B/O Chester Pipkin IRA is avoided and preserved for the benefit

of the bankruptcy estate.

JUDGMENT ̶ 1
Case 19-06074-JMM      Doc 46 Filed 01/15/21 Entered 01/15/21 16:29:29         Desc Main
Case 19-06074-JMM      Doc 67 Document      Page
                               Filed 02/26/21    2 of 2 02/26/21 13:24:41
                                               Entered                         Desc Main
                              Document      Page 5 of 5


      IT IS HEREBY FURTHER ORDERED, ADJUDGED AND DECREED

THAT pursuant to 11 U.S.C. §§ 544, 550, and 551, the First Stock Boise Deed of Trust,

recorded with the Owyhee County, Idaho recorder on March 21, 2017 as Instrument No.

292164, held by Stock Boise, LLP is avoided and preserved for the benefit of the

bankruptcy estate.

      IT IS HEREBY FURTHER ORDERED, ADJUDGED AND DECREED

THAT pursuant to 11 U.S.C. §§ 544, 550, and 551, the Second Stock Boise Deed of

Trust recorded with the Owyhee County, Idaho recorder on May 2, 2017 as Instrument

No. 292651, held by Stock Boise, LLP is avoided and preserved for the benefit of the

bankruptcy estate.

      IT IS HEREBY FURTHER ORDERED, ADJUDGED AND DECREED

THAT pursuant to 11 U.S.C. §§ 544, 550, and 551, the Quality Properties Deed of Trust

recorded with the Owyhee County, Idaho recorder on May 18, 2017 as Instrument No.

292777, held by Quality Properties, LLP is avoided and preserved for the benefit of the

bankruptcy estate.

      ALTERNATIVELY, IT IS HEREBY ORDERED, ADJUDGED AND

DECREED THAT pursuant to 11 U.S.C. § 558, the Quality Properties Deed of Trust

held by Quality Properties, LLP is declared invalid.

                                  DATED: January 15, 2021



                                  ________________________
                                  JOSEPH M. MEIER
                                  CHIEF U. S. BANKRUPTCY JUDGE

JUDGMENT ̶ 2
